[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 816 
Judgment affirmed. Upon this appeal the following question was presented and necessarily passed upon, viz.: The appellant contended that the use against him upon the trial of evidence acquired by illegal search and seizure violated the due process clause of the Fourteenth Amendment of the Constitution of the United States. This court held that the conviction herein does not deny due process. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE and FULD, JJ.